DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2020, 08/06/2020 have been considered by the examiner.

Drawings
The drawings, Figure 1, 2A-D and 3 are objected to under 37 CFR 1.83(a) because they fail to show text/description.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-14, 16-19, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2019/0052548 (Kojukhov).

Regarding Claim 1:
Kojukhov teaches A method of testing a plurality of virtual network functions (VNFs) during commissioning of the plurality of VNFs in a virtualized environment of a customer network (Fig 5, NFV-based network 510) ([0079] The NFV management system 411 may also 
the method comprising: at a VNF testing component (Fig 4, NFV-O 432) configured to have access to the virtualized environment of the customer network (Fig 5, NFV-based network 510), 
performing interoperability testing (ie. validating communication at level two certification) between a first VNF component instantiation (Fig 5, one of the VNF instances 551) within a first VNF (Fig 5, one of the VNFs 550) of the plurality of VNFs (Fig 5, plurality of VNFs 550)  and a second VNFCI (Fig 5, one of the VNF instances 551) within a second VNF (Fig 5, one of the VNFs 550) of the plurality of VNFs (Fig 5, one of the VNF 550), the second VNF being different from the first VNF ([0121] The level two and three certification include testing based on a Network Cloud Service Orchestrator (NCSO), VNF functional certification, and/or vendor or service provider test cases.  [0131] level two certification may include validating communication with VNF VM(s)).  Level two and three certification validate (test) the communication (interoperability) of the VNFs and between the VNF instances.
the first VNF and the second VNF comprising a subset of VNFs within the plurality of VNFs ([0047] A service may include one or more VNFs and/or one or more VNF instances forming a service sub-network (or interconnection model)),
wherein performing the interoperability testing comprises: instructing the first VNFCI to interoperate directly with the second VNFCI in a predetermined manner ([0132] Level three certification of the VNF, which may include testing the end-to-end network service deployment, 
and determining whether the second VNFCI reacts to the instructed direct interoperation in an expected manner ([0032] the online automated VNF certification system may identify (e.g. mark, label, document, etc.) the at least one VNF as certified as a result of performing the third level of certification for the at least one VNF.  [0132] Level three certification of the VNF, which may include testing the end-to-end network service deployment, simulating the data traffic in order to enforce scale-in/out procedure, and testing VNF monitoring capabilities and policy decisions).  The VNFCI is considered to have reacted in an expected manner when the third level of certification is performed successfully (VNF is certified).

Regarding Claim 4:
Kojukhov teaches the invention of Claim 1 as described.
Kojukhov teaches wherein the determining comprises at least one of: monitoring operation (ie. network optimizations, migration) of the second VNFCI or monitoring operation of the first VNFCI ([0076] The NFV management system 411 may include a deployment optimization module 433 that enables a user to devise automatic mechanisms for network optimizations.  The deployment optimization module 433 may operate these mechanisms automatically and continuously to optimize the distribution of VNFs 450 and their VNF 

Regarding Claim 5:
Kojukhov teaches the invention of Claim 1 as described.
Kojukhov teaches wherein the determining comprises monitoring operation (ie. network optimizations, migration) of one or more VNFCIs within the plurality of VNFs (Fig 5, VNF instances 551) other than the first VNFCI and the second VNFCI ([0076] The NFV management system 411 may include a deployment optimization module 433 that enables a user to devise automatic mechanisms for network optimizations.  The deployment optimization module 433 may operate these mechanisms automatically and continuously to optimize the distribution of VNFs 450 and their VNF instances in realtime (or near-real-time) by migrating VNFs 450 and VNF instances (e.g. VNF instances 551 of FIG. 5), where Fig 5 shows more than two VNF instances).

Regarding Claim 6:
Kojukhov teaches the invention of Claim 1 as described.
Kojukhov teaches comprising performing, at the VNF testing component (Fig 4, NFV-O 432), environment readiness testing by interrogating a virtual infrastructure manager (VIM) component (Fig 4, inventory management module 439) of the virtualized environment in the customer network ([0079] The NFV management system 411 may also include a service fulfillment module 435 that manages service and resource.  [0081] An activation and provisioning module may provide the plan for activation and provisioning of the service to the 
wherein the environment readiness testing is performed before the interoperability testing ([0026] In one embodiment, the VNF may be configured and or modelled prior to performing the second layer of certification. In this case, the online automated VNF certification system may automatically perform the configuration or receive the VNF that was configured/modeled based on the information associated with the VNF after performing the first level of certification for the VNF).  This is performed before the interoperability testing, which is level 2 certification.

Regarding Claim 7:
Kojukhov teaches the invention of Claim 6 as described.
Kojukhov teaches wherein the environment readiness testing is performed before at least instantiation of the first VNFCI and the second VNFCI ([0021] Fig 1, The online automated VNF certification system performs a first level of certification for the at least one VNF by validating metadata corresponding to the information associated with the at least one VNF. See operation 104. In this case, performing the first level of certification for the VNF may include validating a format and structure associated with the VNF image, which was provided with the information).  This is performed before the instantiation of the VNFs, as the environment readiness testing is determining if resources are available.

Regarding Claim 8:
Kojukhov teaches the invention of Claim 6 as described.
Kojukhov teaches wherein: performing the environment readiness testing comprises interrogating the VIM component (Fig 4, inventory management module 439) to ascertain whether the virtualized environment comprises resources sufficient to fulfill commissioning of the plurality of VNFs ([0079] The NFV management system 411 may also include a service fulfillment module 435 that manages service and resource.  [0081] An activation and provisioning module may provide the plan for activation and provisioning of the service to the orchestration and workflow management 432. [0086] Inventory management module 439 that maintains inventory catalogues which reflect the current instantiation and allocation of the resources and services within the network mapped into products and/or customer entities).  The service fulfillment module 435 interrogates the VIM (inventory module 439) by using the activation and provisioning module (within the service fulfillment module 435) to determine current status of resources.
and the resources comprise one or more of: central processing unit (CPU) resources, storage resources, or memory resources ([0088] Catalog module 441 include records defining various resources such as hardware units and VNFs.  [0071] The hardware unit 323 includes processor unit 324, one or more memory units 325, one or more storage units 326).   


Kojukhov teaches the invention of Claim 6 as described.
Kojukhov teaches wherein performing the environment readiness testing comprises interrogating the VIM component (Fig 4, inventory management module 439) to ascertain whether desired configuration for the plurality of VNFs corresponds with configuration available on the VIM component ([0079] The NFV management system 411 may also include a service fulfillment module 435 that manages service and resource.  [0081] An activation and provisioning module may provide the plan for activation and provisioning of the service to the orchestration and workflow management 432. [0086] Inventory management module 439 that maintains inventory catalogues which reflect the current instantiation and allocation of the resources and services within the network mapped into products and/or customer entities).  The service fulfillment module 435 interrogates the VIM (inventory module 439) by using the activation and provisioning module (within the service fulfillment module 435) to determine current status of resources.

Regarding Claim 10:
Kojukhov teaches the invention of Claim 1 as described.
Kojukhov teaches further comprising: at the VNF testing component (Fig 4, NFV-O 432), performing VNFCI validation testing, wherein: the VNFCI validation testing is performed before the interoperability testing (pre-procurement) ([0044] Identifying the VNF as certified may indicate that the VNF is authorized to be utilized in an NFV-based network. Additionally, identifying the VNF as certified may be utilized to recommend the VNF to customers.  [0125] The VNF packaging life-cycle may include VNF package bundling for distribution, metadata 
and the VNFCI validation testing comprises testing that a state of the first VNFCI is as expected and testing that a state of the second VNFCI is as expected ([0021] Fig 1, The online automated VNF certification system performs a first level of certification for the at least one VNF by validating metadata corresponding to the information associated with the at least one VNF. See operation 104. In this case, performing the first level of certification for the VNF may include validating a format and structure associated with the VNF image, which was provided with the information).  This shows that the when the VNF is validated (prior to interoperability testing) the state (structure/format) of the VNF is as expected (by performing the first level of certification).

Regarding Claim 11:
Kojukhov teaches the invention of Claim 10 as described.
Kojukhov teaches wherein: the VNFCI validation testing comprises testing that a state of multiple VNFCIs within a given VNF in the plurality of VNFs is as expected ([0021] Fig 1, The online automated VNF certification system performs a first level of certification for the at least one VNF by validating metadata corresponding to the information associated with the at least one VNF. See operation 104. In this case, performing the first level of certification for the VNF may include validating a format and structure associated with the VNF image, which was provided with the information).  This shows that the when the VNF is validated (prior to interoperability testing) the state (structure/format) of the VNF is as expected (by performing the first level of certification).

and the VNFCI validation testing comprises testing consistency across the cluster ([0036]  Key Performance Indicators (KPI)s may be based on agreed non-functional capabilities validating predefined "Cloudnative" parameters.  KPIs used for verification may be independent of a specific NFV-I type and may be deployed on multiple NFV-Is (e.g. Open Stack, VMware, Azure).  This shows consistency across the network clusters.

Regarding Claim 12:
Kojukhov teaches the invention of Claim 1 as described.
Kojukhov teaches further comprising: performing, at the VNF testing component (Fig 4, NFV-O 432), end-to-end integration testing of the plurality of VNFs ([0132] The online automated VNF certification system then performs a level three certification of the VNF, which may include executing a plurality of test cases for testing the functionality of the VNF. This may include, for example, testing the end-to-end network service deployment, simulating the data traffic in order to enforce scale-in/out procedure, and testing VNF monitoring capabilities and policy decisions),
the end-to-end integration testing involving VNFCIs instantiated within each of the VNFs in the plurality of VNFs ([0047] A service may be using partial functionality of a VNF or may include one or more VNFs and/or one or more VNF instances forming a service sub-network (or interconnection model)),


Regarding Claim 13:
Kojukhov teaches the invention of Claim 12 as described.
Kojukhov teaches wherein the end-to-end integration testing comprises testing operation of all VNFCIs instantiated in the plurality of VNFs, including the first VNFCI, the second VNFCI, and at least one other VNFCI ([0132] The online automated VNF certification system then performs a level three certification of the VNF, which may include executing a plurality of test cases for testing the functionality of the VNF. This may include, for example, testing the end-to-end network service deployment, simulating the data traffic in order to enforce scale-in/out procedure, and testing VNF monitoring capabilities and policy decisions).  See Fig 5, which shows more than two VNF instances.

Regarding Claim 14:
Kojukhov (as modified by Laslau) teaches the invention of Claim 12 as described.
Kojukhov teaches wherein the end-to-end integration testing comprises: configuring each VNFCI instantiated in the plurality of VNFs with predetermined integration test configuration 
and determining whether each VNFCI operates in an expected manner during end-to-end integration testing (The online automated VNF certification system performs a third level of certification for the at least one VNF by executing one or more test cases associated with the at least one VNF and validating results of executing the one or more test cases, Abstract).

Regarding Claim 16:
Kojukhov (as modified by Laslau) teaches the invention of Claim 12 as described.
Kojukhov teaches further comprising: performing, at the VNF testing component (Fig 4, NFV-O 432), acceptance testing of the plurality of VNFs ([0033] Still yet, in one embodiment, the online automated VNF certification system may perform a fourth level of certification for the VNF, including testing at least one environment specific attribute associated with the VNF. The environment specific attribute may be associated with a specific VNF customer and/or NFV environment, etc. In this case, the online automated VNF certification system may identify the VNF as certified as a result of performing the fourth level of certification for the VNF),
wherein the acceptance testing is performed after the interoperability testing ([0131] level two certification may include validating communication with VNF VM(s)).  Level two certification involves interoperability testing, which is performed before acceptance testing (done at fourth level certification)),


Regarding Claim 17:
Kojukhov (as modified by Laslau) teaches the invention of Claim 16 as described.
Kojukhov teaches wherein the acceptance testing comprises: configuring each VNFCI instantiated in the plurality of VNFs with customer configuration data (ie. environment specific attribute); and determining whether each VNFCI operates in an expected manner ([0033] Still yet, in one embodiment, the online automated VNF certification system may perform a fourth level of certification for the VNF, including testing at least one environment specific attribute associated with the VNF. The environment specific attribute may be associated with a specific VNF customer and/or NFV environment, etc. In this case, the online automated VNF certification system may identify the VNF as certified as a result of performing the fourth level of certification for the VNF).

Regarding Claim 18:
Kojukhov (as modified by Laslau) teaches the invention of Claim 1 as described.
Kojukhov teaches wherein the VNF testing component (Fig 4, NFV-O 432) is comprised in a virtual machine (Fig 4, NFV management system 411) configured to commission the plurality of VNFs in the virtualized environment in the customer network (	[0069] Virtual 

Regarding Claim 19:
Kojukhov (as modified by Laslau) teaches the invention of Claim 18 as described.
Kojukhov teaches further comprising: at the virtual machine, obtaining commissioning data defining how the plurality of VNFs have been commissioned, wherein the VNF testing component employs at least a part of the obtained commissioning data in testing of the plurality of VNFs ([0026] In one embodiment, the VNF may be configured and or modelled prior to performing the second layer of certification. In this case, the online automated VNF certification system may automatically perform the configuration or receive the VNF that was configured/modeled based on the information associated with the VNF after performing the first level of certification for the VNF).

Regarding Claim 21:
Kojukhov teaches An apparatus (Fig 2, NFV management system 214), comprising: 	
at least one processor (Fig 9, processor 901);	
and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor ([0137] Fig 9, 
cause the apparatus (Fig 2, NFV management system 214) at least to perform a method of testing a plurality of virtual network functions (VNFs) during commissioning of the plurality of VNFs (Fig 5, plurality of VNFs 550) in a virtualized environment of a customer network (Fig 5, NFV-based network 510) ([0079] The NFV management system 411 may also include a service fulfillment module 435 that manages service and resource (e.g. VNF) instance lifecycle activities as part of the process and orchestration activities, including test environment. [0103] The NFV-based network 510 connects to and between communication terminal devices 552 that may be operated by one or more customers, subscribers, and/or end-users),
the method comprising:  at a VNF testing component ((Fig 4, NFV-O 432) configured to have access to the virtualized environment of the customer network (Fig 5, NFV-based network 510)), 	
performing interoperability testing (ie. validating communication at level two certification) between a first VNF component instantiation (VNFCI) (Fig 5, one of the VNF instances 551) within a first VNF (Fig 5, one of the VNFs 550) of the plurality of VNFs (Fig 5, plurality of VNFs 550) and a second VNFCI (Fig 5, one of the VNF instances 551) within a second VNF (Fig 5, one of the VNFs 550) of the plurality of VNFs (Fig 5, plurality of VNFs 550), the second VNF being different from the first VNF ([0121] The level two and three certification include testing based on a Network Cloud Service Orchestrator (NCSO), VNF functional certification, and/or vendor or service provider test cases.  [0131] level two 
the first VNFCI and the second VNFCI comprising a subset of VNFCIs instantiated within the plurality of VNFs ([0047] A service may include one or more VNFs and/or one or more VNF instances forming a service sub-network (or interconnection model)),
wherein performing the interoperability testing comprises: instructing the first VNFCI to interoperate directly with the second VNFCI in a predetermined manner ([0132] Level three certification of the VNF, which may include testing the end-to-end network service deployment, simulating the data traffic in order to enforce scale-in/out procedure, and testing VNF monitoring capabilities and policy decisions. [0107] Fig 5 shows a first service 553, including the VNFs 550 and their respective VNF instances 554, 555, 556, and 557, and a thick line).  This service chain contains instructions for communication between the instances within different VNFs.  This allows for testing the interoperability between the VNF instances at level two and three certification. 
and determining whether the second VNFCI reacts to the instructed direct interoperation in an expected manner ([0032] the online automated VNF certification system may identify (e.g. mark, label, document, etc.) the at least one VNF as certified as a result of performing the third level of certification for the at least one VNF.  [0132] Level three certification of the VNF, which may include testing the end-to-end network service deployment, simulating the data traffic in order to enforce scale-in/out procedure, and testing VNF monitoring capabilities and policy decisions).  The VNFCI is considered to have reacted in an expected manner when the third level of certification is performed successfully (VNF is certified).

Regarding Claim 22:
Kojukhov teaches A computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon ([0137] Fig 9, shows a system 900 is provided including at least one central processor 901.  [0139] Computer programs, or computer control logic algorithms, may be stored in the main memory 904, the secondary storage 910. Such computer programs, when executed, enable the system 900 to perform various functions),
the computer-readable instructions being executable by a computerized device to cause the computerized device (Fig 2, NFV management system 214) to perform a method of testing a plurality of virtual network functions (VNFs) during commissioning of the plurality of VNFs (plurality of VNFs 550) in a virtualized environment of a customer network (Fig 5, NFV-based network 510) ([0079] The NFV management system 411 may also include a service fulfillment module 435 that manages service and resource (e.g. VNF) instance lifecycle activities as part of the process and orchestration activities, including test environment. [0103] The NFV-based network 510 connects to and between communication terminal devices 552 that may be operated by one or more customers, subscribers, and/or end-users),
the method comprising:  at a VNF testing component (Fig 4, NFV-O 432) configured to have access to the virtualized environment of the customer network (Fig 5, NFV-based network 510),	
performing interoperability testing (ie. validating at level two and three certification) between a first VNF component instantiation (VNFCI) (Fig 5, one of the VNF instances 551) within a first VNF (Fig 5, one of the VNFs 550) of the plurality of VNFs (Fig 5, plurality of 
the first VNFCI and the second VNFCI comprising a subset of VNFCIs instantiated within the plurality of VNFs ([0047] A service may be using partial functionality of a VNF or may include one or more VNFs and/or one or more VNF instances forming a service sub-network (or interconnection model)),
wherein performing the interoperability testing (ie. validating at level two and three certification) comprises: instructing the first VNFCI to interoperate directly with the second VNFCI in a predetermined manner ([0132] Level three certification of the VNF, which may include testing the end-to-end network service deployment, simulating the data traffic in order to enforce scale-in/out procedure, and testing VNF monitoring capabilities and policy decisions. [0107] Fig 5 shows a first service 553, including the VNFs 550 and their respective VNF instances 554, 555, 556, and 557, and a thick line).  This service chain contains instructions for communication between the instances within different VNFs.  This allows for testing the interoperability between the VNF instances at level two and three certification.
and determining whether the second VNFCI reacts to the instructed direct interoperation in an expected manner ([0032] the online automated VNF certification system may identify (e.g. mark, label, document, etc.) the at least one VNF as certified as a result of performing the third .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0052548 (Kojukhov) in view of US PGPub 2020/0028772 (Laslau).

Regarding Claim 2:
Kojukhov teaches the invention of Claim 1 as described.
Kojukhov does not teach wherein the VNF testing component is logically distinct from other components within the customer network.

Laslau also teaches wherein the VNF testing component is logically distinct from other components within the customer network ([0041] Each of tester instances 214-220 may be a logical construct (e.g., virtual machines (VM) or virtual containers) implemented using NFVI 114, e.g., virtual resources implemented using hardware or physical resources from one or more locations, devices, and/or platforms).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, to modify Kojukhov with the teachings of Laslau, so as to include wherein the VNF testing component is logically distinct from other components within the customer network.  It would have been advantageous to include these details as discussed above, as it would allow the invention to provide individual testing components, per each customer’s network and individual VNFs in order to assess accurately the behavior of the VNF instances.  See Laslau, [0086] at least one VNF tester may be configured for testing at least one VNF associated with the NFV infrastructure, wherein the at least one VNF tester may be deployed in a same environment as the at least one VNF and wherein the at least one VNF tester may be instructed to perform behaviors that attempt to impact performance of the at least one VNF.


Kojukhov teaches the invention of Claim 1 as described.
Kojukhov does not teach wherein the VNF testing component is logically distinct from the first VNFCI and the second VNFCI.
Laslau teaches wherein the VNF testing component is logically distinct from the first VNFCI (ie. VNFTI #2 220) and the second VNFCI (ie. VNFTI #3 220) ([0089] test TTM 208 may instantiate and/or configure a VNF (e.g., VNFTI #2 220) in the virtual functions space 140. In this example, the VNF may generate and send test packets to other virtual functions (e.g., VNF #2 142 or VNFTI #3 220)).
The motivation to combine Kojukhov with Laslau is the same as for Claim 2.

Regarding Claim 20:
Kojukhov teaches the invention of Claim 1 as described.
Kojukhov does not teach that in response to completion of the commissioning of the plurality of VNFs, tearing down the VNF testing component.
Laslau teaches in response to completion of the commissioning of the plurality of VNFs, tearing down the VNF testing component ([0031] VNF manager 134 may manage setting up, maintaining, and tearing down VNFs 104.  [0086] In step 806, at least one VNF tester may be configured for testing at least one VNF associated with the NFV infrastructure, wherein the at least one VNF tester may be deployed in a same environment as the at least one VNF and wherein the at least one VNF tester may be instructed to perform behaviors that attempt to impact performance of the at least one VNF).  This shows that the VNF manager is responsible for creation of the VNFs (including the VNF tester) and that as each VNF tester is individual to 
The motivation to combine Kojukhov with Laslau is the same as for Claim 2.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0052548 (Kojukhov) in view of US PGPub 2019/0104047 (Tejaprakash).

Regarding Claim 15:
Kojukhov teaches the invention of Claim 14 as described.
Kojukhov does not teach wherein the predetermined integration test configuration data comprises generic predetermined integration test configuration data which is suitable for testing multiple, different customer networks.
Tejaprakash teaches, in the same field of endeavor, that a device can receive a test package for testing. The test package can include at least one virtual network function (VNF) for testing, Abstract.
Tejaprakash also teaches wherein the predetermined integration test configuration data comprises generic predetermined integration test configuration data which is suitable for testing multiple, different customer networks ([0069] In some implementations, test control device 220 can upload a VNF of the test package to a repository for use (e.g., an external repository as described herein, a data structure of cloud computing environment 230, etc.). In some implementations, test control device 220 can store multiple VNFs in a single repository (from 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention, to modify Kojukhov with the teachings of Tejaprakash, so as to include wherein the predetermined integration test configuration data comprises generic predetermined integration test configuration data which is suitable for testing multiple, different customer networks.  It would have been advantageous to include these details as discussed above, as it would allow the invention to provide a repository of multiple vendors/developers which would allow for testing end-to-end VNF functionalities in various networked environment.  See Tejaprakash, [0069] above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.J.H/Examiner, Art Unit 2454      

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454